Case 1:19-mj-00036-T.]C Document 1-2 Filed 05/01/19 Page 1 of 4

ATTACHMENT A

1385 Highway 87 East, Trailer # 37, Billings, MT. The residence is a ,
single story mobile trailer home situated on the north side of Highway
87 east just to the east of the I-90 overpass. 1385 HWY 87 East # 37 is
situated bewteen I-9O and Highway 87 east, with the multiple lot trailer
park entrance situated north off of HWY 87 east. Trailer # 37 is
located on the end of the west row of trailers, situated at the south east
side of the row. Trailer # 37 is clearly marked with black over white
numbers situated on the south west corner of the trailer on the brown
trim. The front door faces north west. The trailer is constructed of
wood and metal with metal siding of white or tan with brown trim.

The roof is constructed of a flat style, white in color consistent with a
that of an older trailer/mobile home.

 

Case 1:19-mj-00036-T.]C Document 1-2 Filed 05/01/19 Page 2 of 4

 

Case 1:19-mj-00036-T.]C Document 1-2 Filed 05/01/19 Page 3 of 4

EAsraAis z
,Mosu£ mims

n
w

1§§§"\1'¥8?`§3“§)‘“

w

g rs Fon 351{1¢4“>6§7-4539

 

Case 1:19-mj-00036-T.]C Document 1-2 Filed 05/01/19 Page 4 of 4

r*' ' fringszrher;AIleinnd$:f: 1er~Airey

 

